DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 11, 13-20 of U.S. Patent No. 10,878,820. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 11-19 are similar in scope and content of the patented claims 1, 3-10, 11, 13-20 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1-9 and 11-19 are to be found in patented claims, 1, 3-10, 11, 13-20 (as the application claims 1-9 and 11-19 fully encompasses patented claims 1, 3-10, 11, 13-20).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 3-10, 11, 13-20 of the patent is in effect a “species” of the “generic” invention of the application claims 1-9 and 11-19. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-9 and 11-19 is anticipated by claims 1, 3-10, 11, 13-20 of the patent, it is not patentably distinct from of the patented claims. 
Application No: 17/114,621
Patent No: 10,878,820
1. A computer-implemented method comprising: receiving, at a first computing device located in a designated area, audio data captured by the first computing device that corresponds to a hotword spoken by a user, the first computing device operates in a low power mode and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, by the first computing device, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving, at the first computing device, a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, by the first computing device, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
1. A method comprising: receiving, at a central processing device from each media device among multiple media devices located in a designated area and in communication with the central processing device, audio data captured by the media device and a corresponding audio quality measurement for the audio data, the audio data corresponding to a voice command spoken by a user in the designated area; selecting, by the central processing device from among the multiple media devices, the media device that captured the audio data having a highest corresponding audio quality measurement to playout an audible response associated with the voice command; and transmitting, by the central processing device, the audible response for the voice command to the selected media device, the audible response when received by the selected media device causing the selected media device to playout the audible response while the other media devices operate in a low power mode.

2. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.
3. The method of claim 1, wherein the corresponding audio quality measurement for the audio data captured by each media device among the multiple media devices is based on an estimated position of the user in relation to the media device.
3. The computer-implemented method of claim 2, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.
4. The method of claim 3, wherein the estimated position of the user in relation to the media device is based on an angle of the user relative to the media device.

4. The computer-implemented method of claim 3, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.
5. The method of claim 3, wherein the angle of the user relative to the media device is determined using a localizer of a beamformer.
5. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.
6. The method of claim 1, wherein the corresponding audio quality measurement for the audio data captured by each media device among the multiple media devices is based on a corresponding signal power received at the media device when the audio data was captured.
6. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.
7. The method of claim 1, wherein the corresponding audio quality measurement for the audio data captured by each media device among the multiple media devices is based on a corresponding hotword confidence score indicating a likelihood that the audio data captured by the media device includes a particular, predefined hotword.
7. The computer-implemented method of claim 1, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.
8. The method of claim 7, wherein each media device among the multiple media devices provides the captured audio data to a hotword detector, the hotword detector configured to calculate the corresponding hotword confidence score indicating the likelihood that the audio data captured by the media device includes the particular, predefined hotword.
8. The computer-implemented method of claim 7, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score.
9. The method of claim 8, wherein the hotword detector utilizes a neural network to calculate the corresponding hotword confidence score.
9. The computer-implemented method of claim 1, further comprising: determining, by the first computing device, a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.
10. The method of claim 1, wherein each media device among the multiple media devices operates in a low power mode and is configured to exit the low power mode upon detecting a particular hotword has likely been spoken.

10. The computer-implemented method of claim 9, further comprising broadcasting, by the first computing device, the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.

11. A first computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing device cause the data processing device to perform instructions comprising: receiving audio data captured by the first computing device that corresponds to a hotword spoken by a user, wherein the first computing device is located in a designated area, operates in a low power mode, and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
11. A central processing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing device cause the data processing device to perform instructions comprising: receiving, from each media device among multiple media devices located in a designated area and in communication with the central processing device, audio data captured by the media device and a corresponding audio quality measurement for the audio data, the audio data corresponding to a voice command spoken by a user in the designated area; selecting, from among the multiple media devices, the media device that captured the audio data having a highest corresponding audio quality measurement to playout an audible response associated with the voice command; and transmitting the audible response for the voice command to the selected media device, the audible response when received by the selected media device causing the selected media device to playout the audible response while the other media devices operate in a low power mode.
12. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.
13. The central processing device of claim 11, wherein the corresponding audio quality measurement for the audio data captured by each media device among the multiple media devices is based on an estimated position of the user in relation to the media device.
13. The first computing device of claim 12, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.
14. The central processing device of claim 13, wherein the estimated position of the user in relation to the media device is based on an angle of the user relative to the media device.
14. The first computing device of claim 13, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.
15. The central processing device of claim 13, wherein the angle of the user relative to the media device is determined using a localizer of a beamformer.
15. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.
16. The central processing device of claim 11, wherein the corresponding audio quality measurement for the audio data captured by each media device among the multiple media devices is based on a corresponding signal power received at the media device when the audio data was captured.
16. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.
17. The central processing device of claim 11, wherein the corresponding audio quality measurement for the audio data captured by each media device among the multiple media devices is based on a corresponding hotword confidence score indicating a likelihood that the audio data captured by the media device includes a particular, predefined hotword.
17. The first computing device of claim 11, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.
18. The central processing device of claim 17, wherein each media device among the multiple media devices provides the captured audio data to a hotword detector, the hotword detector configured to calculate the corresponding hotword confidence score indicating the likelihood that the audio data captured by the media device includes the particular, predefined hotword.
18. The first computing device of claim 17, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score. 
19. The central processing device of claim 18, wherein the hotword detector utilizes a neural network to calculate the corresponding hotword confidence score.
19. The first computing device of claim 11, wherein the operations further comprise: determining a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.
20. The central processing device of claim 11, wherein each media device among the multiple media devices operates in a low power mode and is configured to exit the low power mode upon detecting a particular hotword has likely been spoken.
20. The first computing device of claim 19, wherein the operations further comprise broadcasting the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.



Claims 1, 7, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8 and 12 of U.S. Patent No. 10,255,920. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 11 and 17 are similar in scope and content of the patented claims 1, 5, 8 and 12 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1, 7, 11 and 17 are to be found in patented claims, 1, 5, 8 and 12 (as the application claims 1, 7, 11 and 17 fully encompasses patented claims 1, 5, 8 and 12).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 5, 8 and 12 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 7, 11 and 17. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 7, 11 and 17 is anticipated by claims 1, 5, 8 and 12 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/114,621
Patent No: 10,255,920
1. A computer-implemented method comprising: receiving, at a first computing device located in a designated area, audio data captured by the first computing device that corresponds to a hotword spoken by a user, the first computing device operates in a low power mode and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, by the first computing device, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving, at the first computing device, a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, by the first computing device, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
1. A computer-implemented method comprising: receiving, by a computing device that (i) is operating in a low power mode, (ii) is configured to exit the low power mode upon determining that a particular hotword has likely been spoken, and (iii) is in proximity of other computing devices that are each also configured to exit the low power mode upon determining that the particular hotword has been spoken, audio data corresponding to a user uttering the particular hotword; based on comparing a hotword confidence score generated by the computing device with one or more respective hotword confidence scores received from one or more of the other computing devices, determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken.
2. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.

3. The computer-implemented method of claim 2, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.

4. The computer-implemented method of claim 3, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.

5. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.

6. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.

7. The computer-implemented method of claim 1, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.
5. The computer-implemented method of claim 1, wherein determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken comprises: determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken in response to determining the hotword confidence score generated by the computing device is less than the one or more respective hotword confidence scores received from the one or more of the other computing devices.
8. The computer-implemented method of claim 7, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score.

9. The computer-implemented method of claim 1, further comprising: determining, by the first computing device, a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.

10. The computer-implemented method of claim 9, further comprising broadcasting, by the first computing device, the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.

11. A first computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing device cause the data processing device to perform instructions comprising: receiving audio data captured by the first computing device that corresponds to a hotword spoken by a user, wherein the first computing device is located in a designated area, operates in a low power mode, and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving, by a computing device that (i) is operating in a low power mode, (ii) is configured to exit the low power mode upon determining that a particular hotword has likely been spoken, and (iii) is in proximity of other computing devices that are each also configured to exit the low power mode upon determining that the particular hotword has been spoken, audio data corresponding to a user uttering the particular hotword; based on comparing a hotword confidence score generated by the computing device with one or more respective hotword confidence scores received from one or more of the other computing devices, determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken.

12. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.

13. The first computing device of claim 12, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.

14. The first computing device of claim 13, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.

15. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.

16. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.

17. The first computing device of claim 11, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.
12. The system of claim 8, wherein determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken comprises: determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken in response to determining the hotword confidence score generated by the computing device is less than the one or more respective hotword confidence scores received from the one or more of the other computing devices.
18. The first computing device of claim 17, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score. 

19. The first computing device of claim 11, wherein the operations further comprise: determining a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.

20. The first computing device of claim 19, wherein the operations further comprise broadcasting the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.



Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,249,303. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are similar in scope and content of the patented claims 1 and 8 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1 and 11 are to be found in patented claims, 1 and 8 (as the application claims 1 and 11 fully encompasses patented claims 1 and 8).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1 and 8 of the patent is in effect a “species” of the “generic” invention of the application claims 1 and 11. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1 and 11 is anticipated by claims 1 and 8 of the patent, it is not patentably distinct from of the patented claims. 
Application No: 17/114,621
Patent No: 10,249,303
1. A computer-implemented method comprising: receiving, at a first computing device located in a designated area, audio data captured by the first computing device that corresponds to a hotword spoken by a user, the first computing device operates in a low power mode and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, by the first computing device, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving, at the first computing device, a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, by the first computing device, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
1. A computer-implemented method comprising: receiving, by a computing device that (i) is operating in a low power mode, (ii) is configured to exit the low power mode upon determining that a particular hotword has likely been spoken, and (iii) is in proximity of other computing devices that are each also configured to exit the low power mode upon determining that the particular hotword has been spoken, audio data corresponding to a user uttering the particular hotword; based on an estimated position of the user in relation to the computing device, determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken.

2. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.

3. The computer-implemented method of claim 2, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.

4. The computer-implemented method of claim 3, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.

5. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.

6. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.

7. The computer-implemented method of claim 1, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.

8. The computer-implemented method of claim 7, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score.

9. The computer-implemented method of claim 1, further comprising: determining, by the first computing device, a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.

10. The computer-implemented method of claim 9, further comprising broadcasting, by the first computing device, the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.

11. A first computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing device cause the data processing device to perform instructions comprising: receiving audio data captured by the first computing device that corresponds to a hotword spoken by a user, wherein the first computing device is located in a designated area, operates in a low power mode, and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving, by a computing device that (i) is operating in a low power mode, (ii) is configured to exit the low power mode upon determining that a particular hotword has likely been spoken, and (iii) is in proximity of other computing devices that are each also configured to exit the low power mode upon determining that the particular hotword has been spoken, audio data corresponding to a user uttering the particular hotword; based on an estimated position of the user in relation to the computing device, determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken.

12. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.

13. The first computing device of claim 12, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.

14. The first computing device of claim 13, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.

15. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.

16. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.

17. The first computing device of claim 11, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.

18. The first computing device of claim 17, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score. 

19. The first computing device of claim 11, wherein the operations further comprise: determining a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.

20. The first computing device of claim 19, wherein the operations further comprise broadcasting the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.



Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,163,442. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are similar in scope and content of the patented claims 1 and 8 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1 and 11 are to be found in patented claims, 1 and 8 (as the application claims 1 and 11 fully encompasses patented claims 1 and 8).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1 and 8 of the patent is in effect a “species” of the “generic” invention of the application claims 1 and 11. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1 and 11 is anticipated by claims 1 and 8 of the patent, it is not patentably distinct from of the patented claims

Application No: 17/114,621
Patent No: 10,163,442
1. A computer-implemented method comprising: receiving, at a first computing device located in a designated area, audio data captured by the first computing device that corresponds to a hotword spoken by a user, the first computing device operates in a low power mode and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, by the first computing device, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving, at the first computing device, a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, by the first computing device, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
1. A computer-implemented method comprising: receiving, at a centralized processing device, a corresponding hotword confidence score from each of multiple media devices in communication with the centralized processing device via a network, each hotword confidence score indicating a likelihood that audio data corresponding to a first utterance of a user received by the corresponding media device includes a particular, predefined hotword; determining, by the centralized processing device, that two or more of the received hotword confidence scores satisfy a hotword score threshold; for each of the two or more media devices having hotword confidence scores that satisfy the hotword score threshold, receiving, at the centralized processing device, second audio data from the corresponding media device, the second audio data recorded by the corresponding media device and including a user speech command; and generating, by the centralized processing device, a request associated with the user speech command based on the second audio data received from each of the two or more media devices having hotword confidence scores that satisfy the hotword score threshold.
2. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.

3. The computer-implemented method of claim 2, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.

4. The computer-implemented method of claim 3, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.

5. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.

6. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.

7. The computer-implemented method of claim 1, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.

8. The computer-implemented method of claim 7, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score.

9. The computer-implemented method of claim 1, further comprising: determining, by the first computing device, a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.

10. The computer-implemented method of claim 9, further comprising broadcasting, by the first computing device, the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.

11. A first computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing device cause the data processing device to perform instructions comprising: receiving audio data captured by the first computing device that corresponds to a hotword spoken by a user, wherein the first computing device is located in a designated area, operates in a low power mode, and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving a corresponding hotword confidence score from each of multiple media devices in communication with the one or more computers via a network, each hotword confidence score indicating a likelihood that audio data corresponding to a first utterance of a user received by the corresponding media device includes a particular, predefined hotword; determining that two or more of the received hotword confidence scores satisfy a hotword score threshold; for each of the two or more media devices having hotword confidence scores that satisfy the hotword score threshold, receiving second audio data from the corresponding media device, the second audio data recorded by the corresponding media device and including a user speech command; and generating a request associated with the user speech command based on the second audio data received from each of the two or more media devices having hotword confidence scores that satisfy the hotword score threshold.
12. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.

13. The first computing device of claim 12, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.

14. The first computing device of claim 13, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.

15. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.

16. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.

17. The first computing device of claim 11, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.

18. The first computing device of claim 17, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score. 

19. The first computing device of claim 11, wherein the operations further comprise: determining a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.

20. The first computing device of claim 19, wherein the operations further comprise broadcasting the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.



Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,163,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are similar in scope and content of the patented claims 1 and 8 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1 and 11 are to be found in patented claims, 1 and 8 (as the application claims 1 and 11 fully encompasses patented claims 1 and 8).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1 and 8 of the patent is in effect a “species” of the “generic” invention of the application claims 1 and 11. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1 and 11 is anticipated by claims 1 and 8 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 17/114,621
Patent No: 10,163,443
1. A computer-implemented method comprising: receiving, at a first computing device located in a designated area, audio data captured by the first computing device that corresponds to a hotword spoken by a user, the first computing device operates in a low power mode and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, by the first computing device, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving, at the first computing device, a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, by the first computing device, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
1. A computer-implemented method comprising: receiving, by a computing device that (i) is operating in a low power mode, (ii) is configured to exit the low power mode upon determining that a particular hotword has likely been spoken, and (iii) is in proximity of other computing devices that are each also configured to exit the low power mode upon determining that the particular hotword has been spoken, audio data corresponding to a user uttering the particular hotword; based on transmitting data to a centralized hotword disambiguation entity, determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken.

2. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.

3. The computer-implemented method of claim 2, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.

4. The computer-implemented method of claim 3, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.

5. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.

6. The computer-implemented method of claim 1, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.

7. The computer-implemented method of claim 1, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.

8. The computer-implemented method of claim 7, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score.

9. The computer-implemented method of claim 1, further comprising: determining, by the first computing device, a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.

10. The computer-implemented method of claim 9, further comprising broadcasting, by the first computing device, the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.

11. A first computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing device cause the data processing device to perform instructions comprising: receiving audio data captured by the first computing device that corresponds to a hotword spoken by a user, wherein the first computing device is located in a designated area, operates in a low power mode, and is configured to exit the low power mode upon determining that the hotword has been spoken; detecting, using a hotword detector, the hotword in the received audio data; from each of one or more other computing devices located in the designated area that also detected the hotword in corresponding audio data, receiving a corresponding audio quality measurement for the corresponding audio data captured by the corresponding other computing device; and determining, based on the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices, to remain operating in the low power state.
8. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving, by a computing device that (i) is operating in a low power mode, (ii) is configured to exit the low power mode upon determining that a particular hotword has likely been spoken, and (iii) is in proximity of other computing devices that are each also configured to exit the low power mode upon determining that the particular hotword has been spoken, audio data corresponding to a user uttering the particular hotword; based on transmitting data to a centralized hotword disambiguation entity, determining, by the computing device, to remain operating in the low power mode despite determining that the particular hotword has likely been spoken.

12. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on an estimated position of the user in relation to the corresponding other computing device.

13. The first computing device of claim 12, wherein the estimated position of the user in relation to the corresponding other computing device is based on an angle of the user relative to the corresponding other computing device.

14. The first computing device of claim 13, wherein the angle of the user relative to the corresponding other computing device is determined using a localizer of a beamformer.

15. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data received from each of the one or more other computing devices is based on a corresponding signal power received at the corresponding other computing device when the corresponding audio data was captured.

16. The first computing device of claim 11, wherein the corresponding audio quality measurement for the corresponding audio data captured by each of the one or more other computing devices is based on a corresponding hotword confidence score indicating a likelihood that the corresponding audio data captured by the corresponding other computing device includes the hotword.

17. The first computing device of claim 11, wherein detecting the hotword in the audio data comprises: calculating, using the hotword detector, a hotword confidence score indicating a likelihood that the audio data captured by the first computing device includes the hotword; and detecting the hotword in the audio data when the hotword confidence score is at or above a predetermined threshold.

18. The first computing device of claim 17, wherein the hotword detector utilizes a neural network to calculate the hotword confidence score. 

19. The first computing device of claim 11, wherein the operations further comprise: determining a corresponding audio quality measurement for the audio data captured by the first computing device, wherein determining to remain operating in the low power state is further based on the determined corresponding audio quality measurement for the audio data captured by the first computing device.

20. The first computing device of claim 19, wherein the operations further comprise broadcasting the determined corresponding audio quality measurement to each of the one or more other computing devices located in the designated area that also detected the hotword.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Sharifi (US 2017/0140756 A1) teaches methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for recognizing speech in an utterance. The methods, systems, and apparatus include actions of receiving an utterance and obtaining acoustic features from the utterance. Further actions include providing the acoustic features from the utterance to multiple speech locale-specific hotword classifiers. Each speech locale-specific hotword classifier (i) may be associated with a respective speech locale, and (ii) may be configured to classify audio features as corresponding to, or as not corresponding to, a respective predefined term. Additional actions may include selecting a speech locale for use in transcribing the utterance based on one or more results from the multiple speech locale-specific hotword classifiers in response to providing the acoustic features from the utterance to the multiple speech locale-specific hotword classifiers. Further actions may include selecting parameters for automated speech recognition based on the selected speech locale.
Sharifi (US 2017/01933998 A1) teaches Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, receiving audio data; determining that an initial portion of the audio data corresponds to an initial portion of a hotword; in response to determining that the initial portion of the audio data corresponds to the initial portion of the hotword, selecting, from among a set of one or more actions that are performed when the entire hotword is detected, a subset of the one or more actions; and causing one or more actions of the subset to be performed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658